USCA4 Appeal: 21-1147     Doc: 44          Filed: 01/12/2022   Pg: 1 of 18




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-1147


        ROSA EMILIA PONCE-DE ASCENCIO; M.R.A.P.; SANTO ALFREDO
        ASCENCIO,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.


        On Petition for Review of an Order of the Board of Immigration Appeals.


        Argued: October 29, 2021                                    Decided: January 12, 2022


        Before HARRIS, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Petition denied in part and dismissed in part by unpublished opinion. Judge Quattlebaum
        wrote the opinion, in which Judge Harris and Judge Rushing joined.


        ARGUED: Benjamin Ross Winograd, IMMIGRANT & REFUGEE APPELLATE
        CENTER, LLC, Alexandria, Virginia, for Petitioners. Rachel Pearl Berman-Vaporis,
        UNITED STATES DEPARMENT OF JUSTICE, Washington, D.C., for Respondent. ON
        BRIEF: Eileen P. Blessinger, BLESSINGER LEGAL, PLLC, Falls Church, Virginia, for
        Petitioners. Brian Boynton, Acting Assistant Attorney General, Mary Jane Candaux,
        Assistant Director, Office of Immigration Litigation, Civil Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
USCA4 Appeal: 21-1147      Doc: 44         Filed: 01/12/2022    Pg: 2 of 18




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1147       Doc: 44        Filed: 01/12/2022      Pg: 3 of 18




        QUATTLEBAUM, Circuit Judge:

                Rosa Emilia Ponce-de Ascencio petitions for review of the Board of Immigration

        Appeals’ (BIA) decision dismissing her appeal from the Immigration Judge’s (IJ) order

        denying asylum, withholding of removal and protection under the Convention Against

        Torture (CAT). Ascencio challenges the BIA’s alleged failure to address the IJ’s

        jurisdiction to issue the decision, as well as its conclusions that she was removable under

        8 U.S.C. § 1182(a)(7)(A)(i) and that she had not established her right to asylum,

        withholding and protection under CAT. For the reasons set forth below, we deny the

        petition. 1



                                                    I.

                Ascencio is a citizen of El Salvador. Her husband, Santo Alfredo Ascencio, entered

        the United States in 2014 without inspection. A few years later, Ascencio and their minor

        child M.R.A.P. arrived and entered, also without inspection. The Department of Homeland

        Security served them with respective notices to appear as aliens present in the United States

        who had not been admitted or paroled. The notices charged all three as removable under

        Section 212(a)(7)(A)(i)(I) of the Immigration and Nationality Act, 8 U.S.C.

        § 1182(a)(7)(A)(i)(I), and the Department alleged they arrived at or near a port of entry in

        Texas without valid entry documents.




                In referring to Ascencio’s appeal, we also address and resolve the issues raised by
                1

        her husband’s and minor child’s derivative claims.
                                                     3
USCA4 Appeal: 21-1147       Doc: 44         Filed: 01/12/2022      Pg: 4 of 18




               After receiving the notices, Ascencio applied for asylum, withholding of removal

        and CAT protection, with Mr. Ascencio and the minor seeking relief derivative of her

        application. Ascencio claimed a fear of persecution in her home country on account of her

        membership in a particular social group—the immediate family of a police officer, her

        sister Vilma Elizbeth Ponce de Monge. Through counsel, Ascencio admitted the allegations

        set forth in her notice to appear and conceded the charge of removability.

               The IJ conducted the removal hearing on June 7, 2018. The hearing ended late in

        the day. The IJ indicated he would not be able to issue his oral decision because of the late

        hour. But, at the conclusion of the hearing, the IJ previewed his decision. He said that “there

        will be a finding that you are not credible,” and “[f]or those reasons, I’ll be denying you,

        your husband, and your child asylum, withholding of removal, and protection against

        torture and ordering your removal to El Salvador.” A.R. 381–82. He added that he would

        be “making a more formal decision later today or tomorrow.” A.R. 379. In response to

        questions from Ascencio’s counsel about whether she would receive the oral decision with

        sufficient time to appeal, the IJ said the appeal would be due on or before July 9 and also

        noted that “I will be making the oral decision here at some point” to be made available by

        transcript to both parties. A.R. 384–85. The IJ concluded by instructing: “[t]ranscriber, we

        will stop right now, and I will come back to this oral decision later.” A.R. 390.

               On June 7, the IJ also issued a form order indicating that it was the “summary of the

        oral decision entered on June 7, 2018,” ordering Ascencio removed to El Salvador and

        further denying the application for asylum, withholding of removal and relief under CAT.

        A.R. 136. The form order indicated that the appeal was due by July 9, 2018.

                                                      4
USCA4 Appeal: 21-1147       Doc: 44         Filed: 01/12/2022      Pg: 5 of 18




               Two significant events happened the following day, June 8, 2018, and the record is

        unclear as to the order. For one, the IJ issued his oral decision describing the evidence in

        more detail and finding that neither Ascencio nor her sister testified credibly. The IJ noted

        several inconsistencies and inaccuracies as it related to the testimony and evidence

        presented about threats received, the police’s ability to respond and Ascencio’s ability to

        relocate within El Salvador. Regarding past persecution, Ascencio testified that she

        received a phone call from an unnamed person who threatened to kill her because of her

        relationship to her sister, and that her two cousins were killed eleven and three years before

        the threatening call. However, the IJ found that such testimony did not establish past

        persecution. And as to a well-founded fear of future persecution, the IJ determined that the

        evidence did not show anyone in El Salvador was specifically looking to harm Ascencio

        and concluded that she could avoid future persecution by relocating internally. For those

        reasons, among others, the IJ denied Ascencio’s request for asylum, withholding of

        removal and CAT protection.

               Also on June 8, Ascencio appealed the IJ’s June 7, 2018 order. The notice of appeal

        indicated that the IJ ordered Ascencio removed at the conclusion of the hearing without

        issuing an oral decision in her presence in violation of the regulations, and that the IJ erred

        in denying her application for relief from removal. Ascencio filed her notice of appeal at

        11:29 am. The record does not indicate the time of the IJ’s June 8 decision.

               On June 8, the BIA acknowledged receipt of Ascencio’s appeal. Then, in its decision

        addressing Ascencio’s appeal, the BIA indicated the matter was “ON CERTIFICATION.”

        A.R. 3. The BIA’s only explanation for its certification was a footnote which stated: “We

                                                      5
USCA4 Appeal: 21-1147      Doc: 44         Filed: 01/12/2022      Pg: 6 of 18




        conclude this case is appropriate for certification. 8 C.F.R. § 1003.1(c).” A.R. 3 n.1. The

        decision also notes that Ascencio “appeals from the Immigration Judge’s June 8, 2018,

        decision denying her application for asylum, withholding of removal, and protection under

        the Convention Against Torture.” A.R. 3. The BIA then “adopt[ed] and affirm[ed]” the IJ’s

        adverse credibility determination in his June 8 decision. A.R. 4. Based on that adverse

        credibility determination, the BIA affirmed the IJ’s denial of Ascencio’s asylum and

        withholding of removal applications. The BIA also affirmed the IJ’s denial of CAT relief,

        specifically crediting the IJ’s findings that Ascencio could reasonably be expected to

        relocate and that her past harm did not rise to the level of torture. Finally, the BIA

        considered and rejected Ascencio’s argument that she was charged as removable under the

        wrong statute as well as Ascencio’s due process concerns related to the IJ’s issuance of the

        oral decision.



                                                    II.

               Ascencio seeks review of the BIA’s order dismissing her appeal of the IJ’s order.

        “The courts of appeals are granted jurisdiction to review final orders of removal, 8 U.S.C.

        § 1252(a)(1), and final orders . . . are generally made by the BIA following appeal from

        the decision of the IJ.” Martinez v. Holder, 740 F.3d 902, 908 (4th Cir. 2014). “Situations

        may arise when it is appropriate for this Court to review an IJ’s opinion, such as when the

        BIA adopts the IJ’s decision without an opinion of its own, . . . or when the BIA adopts the

        IJ’s opinion and supplements it with additional reasoning . . . .” Id. Where the “BIA issued

        its own opinion without adopting the IJ’s opinion,” the BIA’s decision “constitutes the final

                                                     6
USCA4 Appeal: 21-1147      Doc: 44         Filed: 01/12/2022     Pg: 7 of 18




        order of removal, and accordingly we review that opinion and not the opinion of the IJ.”

        Id. “When, as here, the BIA affirms the IJ’s decision with an opinion of its own, we review

        both decisions.” Salgado-Sosa v. Sessions, 882 F.3d 451, 456 (4th Cir. 2018); see also Qing

        Hua Lin v. Holder, 736 F.3d 343, 350 (4th Cir. 2013). “In such instances, we limit our

        consideration of the IJ’s opinion to the portions that have been adopted and incorporated

        into the Board’s decision.” Arita-Deras v. Wilkinson, 990 F.3d 350, 356 (4th Cir. 2021).

        We review factual findings for substantive evidence and legal conclusions de novo.

        Cordova v. Holder, 759 F.3d 332, 337 (4th Cir. 2014). This Court is obliged to uphold the

        BIA’s determinations unless they are manifestly contrary to the law and an abuse of

        discretion. Tairou v. Whitaker, 909 F.3d 702, 706 (4th Cir. 2018).

               Ascencio first raises two procedural issues. She maintains that the BIA failed to

        address whether the IJ lost jurisdiction by the time he issued his June 8, 2018 decision and

        seeks remand for resolution of this question and the “issuance of a new decision if the IJ

        had, in fact, lost jurisdiction.” Pet’rs’ Br. 16. She also challenges the BIA’s decision to

        certify the case, concluding that doing so did not cure any underlying jurisdictional

        problem. 2 Pet’rs’ Br. 11–12.




               2
                 Before the BIA, Ascencio argued the IJ’s failure to issue his June 8 oral decision
        in her presence violated 8 C.F.R. § 1240.13(b) and 8 C.F.R. § 1003.37(a). The BIA noted
        the IJ had not followed the regulations but found Ascencio had not shown any harm or
        prejudice. Ascencio did not advance that challenge before us.
                                                     7
USCA4 Appeal: 21-1147        Doc: 44          Filed: 01/12/2022       Pg: 8 of 18




                                                        A.

                                                        1.

               We begin with Ascencio’s argument that the IJ lost jurisdiction to issue its June 8

        order in light of her filing a notice of appeal. Since the record is inconclusive as to whether

        the IJ’s June 8 oral decision was issued before or after her notice of appeal, Ascencio insists

        the proceedings should be remanded with instructions to the BIA to resolve the matter

        administratively and remand for the issuance of a new decision if necessary. Pet’rs’ Br. 16.

               Initially, what Ascencio labels as a jurisdictional issue really amounts to an intra-

        agency allocation of responsibilities. But she is correct that BIA decisions generally limit

        an immigration judge’s ability to act once the judge’s decision is appealed to the BIA. See

        In re Valles-Perez, 21 I&N Dec. 769, 771 (BIA 1997) (“It is normally true in immigration

        proceedings that once an appeal is filed with the Board of Immigration Appeals, the

        Immigration Court . . . loses jurisdiction over the matter”); see also Matter of Mintah, 15

        I&N Dec. 540, 541 (BIA 1975) (“[W]e give no effect to anything done in connection with

        this case by the district director following the filing of the appeal from his decision . . . .”). 3

               However, while we are not aware of any direct authority on this point in the

        immigration context, it seems obvious that for an appeal to the BIA to preclude further

        action by the immigration judge, the IJ must have first issued an appealable decision or


               3
                 That rule, however, is not absolute. For example, in In re Valles-Perez, the BIA
        concluded that such a rule was not applicable in the case of less formal bond proceedings
        such that “when appropriate, an Immigration Judge may entertain a bond redetermination
        request, even when a previous bond redetermination decision by the Immigration Judge
        has been appealed to the Board.” In re Valles-Perez, 21 I&N Dec. at 772.

                                                         8
USCA4 Appeal: 21-1147        Doc: 44         Filed: 01/12/2022     Pg: 9 of 18




        order. In other words, without an appealable decision or order, a notice of appeal is

        ineffective and, therefore does not limit the immigration judge’s ability to act. Under 8

        C.F.R. § 1003.38(b), the “Notice of Appeal to the Board of Immigration Appeals of

        Decision of Immigration Judge (Form EOIR–26) shall be filed directly with the Board of

        Immigration Appeals within 30 calendar days after the stating of an Immigration Judge’s

        oral decision or the mailing of an Immigration Judge’s written decision.” Here, the IJ did

        not issue a written decision and the record shows that, at the conclusion of the hearing on

        June 7, 2018, the IJ had not yet rendered his oral decision.

                 What’s more, Ascencio knew at the end of the June 7 hearing that the IJ intended to

        issue an oral decision. Yet she rushed to appeal before receiving the oral decision that she

        knew was forthcoming and well before the July 9 date the IJ indicated the appeal would be

        due. 4

                 In fairness, the IJ issued a summary order on June 7 and Ascencio’s notice indicates

        this is the order she appealed. But, by regulation, the IJ’s June 7 summary order did not

        conclude the IJ’s decision. See 8 C.F.R. § 1240.12(a) (“The decision shall be concluded

        with the order of the immigration judge.”). An IJ cannot issue a summary decision in lieu




                 This reported due date does not tell us if the IJ was basing his calculations on the
                 4

        June 7 summary decision or the June 8 oral decision. Pursuant to 8 C.F.R. § 1003.38(b) the
        “Notice of Appeal to the Board of Immigration Appeals of Decision of Immigration Judge
        (Form EOIR–26) shall be filed directly with the Board of Immigration Appeals within 30
        calendar days after the stating of an Immigration Judge’s oral decision or the mailing of an
        Immigration Judge’s written decision.” Id. But “[i]f the final date for filing falls on a
        Saturday, Sunday, or legal holiday, this appeal time shall be extended to the next business
        day.” Id. Thirty days after either June 7 or 8 would fall on a weekend, thus, Monday, July
        9, 2018, would have been the final date for filing an appeal either way.
                                                      9
USCA4 Appeal: 21-1147       Doc: 44         Filed: 01/12/2022      Pg: 10 of 18




        of a full oral or written decision where the alien applies for asylum or withholding of

        removal. See 8 C.F.R. § 1240.12 (b) (“Notwithstanding the provisions of paragraph (a) of

        this section, in any case where inadmissibility or deportability is determined on the

        pleadings pursuant to § 1240.10(b) and the respondent does not make an application under

        § 1240.11, the alien is statutorily ineligible for relief, or the respondent applies for

        voluntary departure only and the immigration judge grants the application, the immigration

        judge may enter a summary decision or, if voluntary departure is granted, a summary

        decision with an alternate order of removal.”); see also In re A-P-, 22 I&N Dec. 468, 472–

        73 (BIA 1999) (finding the regulations confine the IJ’s authority to issue a summary

        decision in lieu of a full oral or written decision). Ascencio applied for asylum, withholding

        and CAT relief. Therefore, based on the applicable regulations, the June 7 form order could

        not have concluded the IJ’s decision.

               Considering the record and applicable regulations, even if Ascencio appealed before

        the IJ issued the June 8 decision, there is a real question as to whether the IJ’s decision was

        incomplete at the time of Ascencio’s appeal. If it was, Ascencio appealed prematurely. A

        premature appeal would not limit the immigration judge’s ability to issue his decision. To

        the contrary, it would be ineffective until entry of the June 8 decision. Either way, the BIA

        did not err in reviewing the IJ’s June 8 decision.

                                                      2.

               But even if Ascencio’s argument about the IJ’s authority to issue the June 8 decision

        is correct, the BIA’s consideration of the IJ’s June 8 decision was harmless. Ascencio

        challenged the merits of the IJ’s June 8 order, and the BIA addressed her challenges. Thus,

                                                      10
USCA4 Appeal: 21-1147       Doc: 44         Filed: 01/12/2022      Pg: 11 of 18




        any irregularities in the proceedings below did not prevent Ascencio from raising all her

        objections to the IJ’s decision before the BIA. Further, if the IJ’s June 8 decision was issued

        after Ascencio’s appeal, either the BIA or this Court could remand the proceedings for a

        more complete decision. If such remand was ordered, there is no reason to believe the IJ

        would vary from his June 8 decision. In turn, we fail to see how Ascencio’s requested relief

        would yield a different outcome.

               This conclusion is consistent with the Eighth Circuit’s reasoning in Puc-Ruiz v.

        Holder, 629 F.3d 771, 781–82 (8th Cir. 2010). There, the petitioner argued that the BIA

        erred in denying his motion to strike the IJ’s written decision issued after the petitioner

        filed his notice of appeal. The BIA held that even if the IJ’s written decision was a nullity,

        petitioners suffered no prejudice. The Eighth Circuit found that the BIA erred in denying

        the motion to strike and not remanding the case for the IJ’s technical failure to comply with

        8 C.F.R. § 1240.12(a). But it explained that the petitioner “pointed to no factual or legal

        inconsistencies between the IJ’s oral and written decisions, and has proffered no other

        evidence indicating that, upon remand, the IJ would do anything other than re-issue the

        same written decision that was improperly issued . . . .” Id. Thus, it concluded the BIA’s

        error was harmless and declined to remand on the issue.

               We find the Eighth Circuit’s reasoning persuasive. And for the reasons stated above,

        we conclude that the BIA’s decision to resolve the matter without remanding to the IJ for

        a new decision, even if incorrect, was harmless.




                                                      11
USCA4 Appeal: 21-1147       Doc: 44          Filed: 01/12/2022      Pg: 12 of 18




                                                       B.

               The BIA’s decision to certify the case further reduces, if not eliminates, any

        prejudice arising from the timing of Ascencio’s June 8 notice of appeal and the IJ’s June 8

        oral decision. At the time the Board issued its decision on January 7, 2021, the BIA was

        permitted by regulation to certify a case to itself. See 8 C.F.R. § 1003.1. 5 While certification

        is most commonly used for the BIA to hear untimely appeals or a “‘case’ that otherwise

        could not be properly heard,” see Desta v. Ashcroft, 329 F.3d 1179, 1185 (10th Cir. 2003),

        Ascencio raised a legitimate question to the BIA about the IJ’s jurisdiction to issue the June

        8 decision. In this situation, certification was not unreasonable. Cf. Matter of Aviles, 15 I&

        N Dec. 588, 588 (discussing the BIA certifying the record to itself “[t]o avoid any questions

        as to our [BIA’s] jurisdiction”).




               5
                  Prior to January 15, 2021, subsection (c) of 8 C.F.R. § 1003.1 (organization,
        jurisdiction, and powers of the Board of Immigration Appeals) articulated “Jurisdiction by
        certification” as follows:

               The Commissioner, or any other duly authorized officer of the Service, any
               Immigration Judge, or the Board may in any case arising under paragraph (b)
               of this section certify such case to the Board. The Board in its discretion may
               review any such case by certification without regard to the provisions of §
               1003.7 if it determines that the parties have already been given a fair
               opportunity to make representations before the Board regarding the case,
               including the opportunity [to] request oral argument and to submit a brief.

        8 C.F.R. § 1003.1(c) (effective April 1, 2020 to January 10, 2021).




                                                       12
USCA4 Appeal: 21-1147         Doc: 44       Filed: 01/12/2022       Pg: 13 of 18




                 Ascencio nonetheless challenges the BIA’s certification, arguing that it could not

        cure any underlying problem with the immigration judge’s authority to issue the June 8

        decision and that the decision fails to provide an adequate explanation of the reasoning for

        its certification. On the second issue, Ascencio has a point. While it seems likely the BIA

        certified the case to clean up the procedural mess arising from Ascencio’s appeal in a way

        that did not unnecessarily delay the proceedings, the BIA did not provide much

        explanation. Still, we lack jurisdiction to review a discretionary decision by the BIA under

        8 C.F.R. § 1003.1(c) to certify a case. See Idrees v. Barr, 923 F.3d 539, 542–43 (9th Cir.

        2019); see also Diallo v. Holder, 332 F. App’x 47 (4th Cir. 2009) (“[W]e find that we lack

        jurisdiction to review the Board’s refusal to exercise its discretionary authority to certify

        the case . . . .”).

                Even if we had authority to vacate the decision, we see no reason to do so. The

        BIA’s certification allowed the BIA to review the IJ’s decision and all of Ascencio’s

        objections to it. Any vacatur would only unnecessarily delay the resolution of Ascencio’s

        applications for relief. Accordingly, we dismiss the petition to the extent it challenges the

        BIA’s discretionary authority to certify the case and the BIA’s decision on certification.



                                                    III.

                Next, we turn to the merits of Ascencio’s appeal.

                                                     A.

                Ascencio argues that, if we decline to remand at the outset, we should hold that she

        is not removable under 8 U.S.C. § 1182(a)(7)(A)(i). According to Ascencio, the

                                                     13
USCA4 Appeal: 21-1147      Doc: 44         Filed: 01/12/2022     Pg: 14 of 18




        government charged her under the wrong statute. She insists that § 1182(a)(7)(A)(i), which

        applies to aliens who lack valid entry documents “at the time of application for admission,”

        only applies to aliens who attempt to enter at a point of entry, not aliens who enter the

        country without inspection.

               The BIA rejected Ascencio’s arguments. It first determined that she was

        “appropriately charged” under § 1182(a)(7)(A)(i) and that the IJ “properly sustained the

        charge” based on “clear and convincing evidence.” A.R. 5. It also reasoned that she

        conceded removability as charged at multiple hearings and was, therefore, bound by those

        concessions.

               Because of her concessions, we need not resolve whether § 1182(a)(7)(A)(i) applied

        to Ascencio. The government charged Ascencio to be removable under § 1182(a)(7)(A)(i).

        That section provides:

               Except as otherwise specifically provided in this chapter, any immigrant at
               the time of application for admission—(I) who is not in possession of a valid
               unexpired immigrant visa, reentry permit, border crossing identification
               card, or other valid entry document required by this chapter, and a valid
               unexpired passport, or other suitable travel document, or document of
               identity and nationality if such document is required under the regulations
               issued by the Attorney General under section 1181(a) of this title, . . . is
               inadmissible.

        8 U.S.C. § 1182(a)(7)(A)(i). Following that charge, on several occasions, Ascencio

        admitted the government’s allegations and conceded that she was removable. First, at an

        initial hearing in removal proceedings, she admitted the charge in the Notice to Appear that

        “[y]ou are an alien present in the United States who has not been admitted or paroled.”

        A.R. 1002; see also A.R. 147 (“We admit the allegations. We concede the charge of


                                                    14
USCA4 Appeal: 21-1147      Doc: 44         Filed: 01/12/2022     Pg: 15 of 18




        removability . . . .”). Later, after the IJ observed that “[t]here were admissions and

        concessions to the [§ 1182(a)(7)(A)(i)] charge,” he asked if counsel stood by those

        admissions and concessions. A.R. 160. Counsel said that she did.

               Ascencio insists those concessions are not binding. She contends that counsel

        “mistakenly conceded the charge of removability” and argues that the BIA erred in finding

        she was bound by the concessions. Pet’rs’ Br. 2, 38. According to Ascencio, this is a legal

        conclusion that was not subject to stipulation. The IJ, she maintains, was required to

        independently determine whether she was removable.

              An IJ’s ability to rely on concessions of removability is well settled. Hoodho v.

        Holder, 558 F.3d 184, 191–92 (2d Cir. 2009) (“When the parties do not contest

        removability and the record evidence does not contradict that concession, we see no reason

        why an IJ cannot be ‘satisfied’ that no legal or factual issues bar the acceptance of that

        concession.”); Lima v. Holder, 758 F.3d 72, 80–81 (1st Cir. 2014) (recognizing that several

        circuits have concluded that an IJ can rely on admissions and concessions in determining

        removability); Matter of Velasquez, 19 I&N Dec. 377, 382 (B.I.A. 1986) (“[W]hen an

        admission is made as a tactical decision by an attorney in a deportation proceeding, the

        admission is binding on his alien client and may be relied upon as evidence of

        deportability”); cf. Salem v. Holder, 647 F.3d 111, 116–17 (4th Cir. 2011) (“The

        government unquestionably met its burden of establishing by clear and convincing

        evidence that Salem was removable for having been convicted of two or more crimes

        involving moral turpitude, and indeed Salem conceded the point.”).



                                                    15
USCA4 Appeal: 21-1147       Doc: 44         Filed: 01/12/2022      Pg: 16 of 18




               In addition, this is not a situation where a concession compromised a viable

        argument. Ascencio not only conceded removability but also admitted the facts to sustain

        the removability charge. And even on appeal, she offers no facts indicating she was not

        removable. In sum, the IJ—after several concessions—indicated that he was satisfied that

        Ascencio was removable as charged. That satisfies the IJ’s role consistent with 8 C.F.R.

        § 1240.10. Accordingly, we find no error on the part of the IJ nor the BIA. 6

                                                      B.

               Finally, Ascencio argues that if we uphold the BIA’s removability finding, we

        should nevertheless vacate the BIA’s denial of her applications for relief. She first argues

        that the BIA erred in upholding the denial of asylum and withholding of removal based

        solely on the IJ’s adverse credibility finding without considering any independent

        corroborating evidence.

               To be sure, the BIA found no clear error in the IJ’s adverse credibility finding as it

        related to asylum and withholding of removal and, therefore, adopted and affirmed that

        portion of the IJ’s decision. And adverse credibility findings are often fatal to these claims.

        See Rusu v. INS, 296 F.3d 316, 322–23 (4th Cir. 2002). But the BIA did not deny relief

        based solely on Ascencio’s adverse credibility finding. To the contrary, the decision


               6
                    Even if Ascencio was charged under the wrong statute, she was removable under
        § 1182(a)(6)(A)(i). And notwithstanding SEC v. Chenery Corp., 318 U.S. 80 (1943),
        “[h]armless-error analysis applies in immigration cases.” Ngarurih v. Ashcroft, 371 F.3d
        182, 191 n. 8 (4th Cir. 2004) (“While the general rule is that ‘an administrative order cannot
        be upheld unless the grounds upon which the agency acted in exercising its powers were
        those upon which its action can be sustained,’ . . . reversal is not required when the alleged
        error ‘clearly had no bearing on the procedure used or the substance of the decision reached
        . . . .’”).
                                                      16
USCA4 Appeal: 21-1147       Doc: 44         Filed: 01/12/2022      Pg: 17 of 18




        indicated that the BIA “rel[ied] upon all other findings articulated by the Immigration

        Judge.” A.R. 4 n.4. And the IJ extensively detailed the reasons for its adverse credibility

        determination and lack of corroboration. The record simply does not support Ascencio’s

        argument.

                                                      C.

               Finally, Ascencio challenges the BIA’s denial of her petition for relief under CAT.

        She contends the BIA erred by placing dispositive weight on her ability to avoid torture by

        relocating.

               To obtain CAT relief, an applicant must establish that “it is more likely than not that

        he or she would be tortured if removed to the proposed country of removal.” 8 C.F.R.

        § 1208.16(c)(2). An adverse credibility finding is relevant but not determinative. See

        Camara v. Ashcroft, 378 F.3d 361, 372 (4th Cir. 2004). Beyond credibility, a determination

        of whether an individual is more likely than not to face torture if returned to the country of

        removal includes consideration of evidence of past torture, whether the individual could

        relocate to another part of the country where he or she is less likely to be tortured, evidence

        of gross, flagrant or mass violations of human rights with the country of removal, as well

        as other relevant country-specific information. See 8 C.F.R. § 1208.16(c)(3); Singh v.

        Holder, 699 F.3d 321, 334 (4th Cir. 2012).

               Ascencio’s argument that the BIA relied exclusively on her ability to relocate is

        primarily based on the following sentence from the BIA’s decision: “As the respondent

        could be expected to relocate, she has not met her burden of proof for this relief.” A.R. 4;



                                                      17
USCA4 Appeal: 21-1147      Doc: 44         Filed: 01/12/2022      Pg: 18 of 18




        Pet’rs’ Br. 49. According to Ascencio, this language indicates that the BIA relied on the

        relocation issue to the exclusion of other evidence.

               But we must consider the BIA’s decision in its entirety. When we do so, it is

        apparent that the BIA’s decision did not place improper influence on the relocation

        decision. The BIA affirmed the IJ’s denial of CAT relief, holding that it was supported by

        substantial evidence. The IJ in turn denied CAT relief finding that Ascencio’s fear of harm

        related to private—not governmental—actors, that other family members remained in El

        Salvador unharmed, that Ascencio’s past harm did not rise to torture and that she only

        received one or two threats years after an initial threat of harm. He then concluded that

        Ascencio did not provide sufficient evidence of past torture or that government officials

        would be complicit in the torture to meet her burden. Thus, the IJ’s decision, which the

        BIA concluded was supported by substantial evidence, addressed issues beyond

        Ascencio’s ability to relocate. From our review of the record, we see no error in the BIA’s

        determination that substantial evidence supports the conclusion that Ascencio failed to

        meet the standard of relief under CAT.



                                                    IV.

               For the foregoing reasons, the petition for review is

                                                  DENIED IN PART AND DISMISSED IN PART.




                                                    18